DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-23, 25, 26, 28 and 30-35 are allowable over the prior art of record. The closest prior art of record Cooper et al. (US 2011/0225121 A1), hereinafter Cooper, teaches maintaining a database with a plurality of replicas that are geographically distributed. Selective replication is using constraints that are specified by the application and enforced by the datastore. Constraint enforcement helps guarantee a minimum degree of fault tolerance and provides the application. Each replica containing a complete copy of all data tables (see [0001], [0016], [0024]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 21 as “providing a file, a unique identifier for the file, an indication of where the file was created and a repository location indicating locations in remote storages where the file has been replicated; in response to determining that available remote storages do not satisfy both a geographical location requirement indicating a minimum number of remote storages at which to replicate the file, performing: determining a remaining number of replications comprising the minimum number of remote storages minus a number of available remote storages to which the file is replicated”.
Dependent claims 22, 23, 25, 26, 28 and 30-35 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Routray et al. (US 2009/0307166 A1) describe using geographical location information on multiple target storages, a qualifying k-tuple has one target storage that satisfies a distance requirement, find a k-1 target storages that satisfy the distance ([0007], [0041]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154                
01/28/22